DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on February 14, 2019, claims 1-20 are presently pending in the application. 
Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1, 13, and 20, the prior art of records fail to anticipate or suggest monitoring, by one or more processors, browsing activity browsing activity of an application executing on a computing device, wherein the browsing activity comprises accessing content on various servers over a network connection, wherein a portion of the servers comprise sources for downloadable resources, and wherein the monitoring comprises analyzing, by the one or more processors, the sources to identify keywords and calculate densities of the keywords in content accessed at the sources; 
retaining, by the one or more processors, the keywords and the densities of the keywords in the content accessed at the sources in an historical record on one or more memories communicatively coupled to the computing device;

analyzing, by the one or more processors, the resource to identify keywords and calculate densities of the keywords in the data comprising the resource; extracting, by the one or more processors, from the historical record, a portion of keywords and densities of the keywords in content accessed at the given source, wherein the keywords comprising the portion are equivalent to the keywords in the data comprising the resource; combining, by the one or more processors, the keywords and the densities of the keywords in the data comprising the resource and the portion to establish merged keywords and merged densities of merged keywords; and
updating, by the one or more processors, the metadata of the resource with the merged keywords and the merged densities of merged keywords; determining, by the one or more processors, a destination for the downloaded resource, based on selecting, from a group of potential destinations, the destination comprising a highest percentage of attributes matching the updated metadata; and saving, by the one or more processors, the downloaded resource to the destination, together with the other limitations of the independent claims.

The dependent claims 2-12 and 14-19 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164